
	
		II
		Calendar No. 568
		111th CONGRESS
		2d Session
		S. 2739
		[Report No. 111–292]
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 16, 2010
			Reported by Mrs. Boxer,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide for the establishment of the Puget Sound Program Office, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Puget Sound Recovery Act of
			 2009.
		2.Puget
			 soundTitle I of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:
			
				123.Puget
				Sound
					(a)DefinitionsIn
				this section:
						(1)Comprehensive
				planThe term Comprehensive Plan means the Puget
				Sound Action Agenda, a comprehensive conservation and management plan
				established under section 320, as modified by the Puget Sound
				Partnership.
						(2)CouncilThe
				term Council means the Puget Sound Program Advisory Council
				established by subsection (d)(1).
						(3)DirectorThe
				term Director means the Director of the Puget Sound Program
				Office.
						(4)OfficeThe
				term Office means the Puget Sound Program Office established under
				subsection (b)(1).
						(5)Puget sound
				partnershipThe term Puget Sound Partnership means
				the agency of the State of Washington, together with associated councils,
				boards, and panels, that is—
							(A)formed under
				authority of State law for the purpose of protecting and restoring Puget Sound;
				and
							(B)designated as the
				management conference under section 320.
							(b)Program
				office
						(1)EstablishmentThe
				Administrator shall establish within the Environmental Protection Agency a
				Puget Sound Program Office, to be co-located with the Puget Sound Partnership
				in the State of Washington.
						(2)Appointment of
				directorThe Administrator shall appoint a Director of the
				Office, who, by reason of management experience and technical expertise
				relating to Puget Sound, is highly qualified to support the development and
				implementation of projects, programs, and studies necessary to implement the
				Comprehensive Plan.
						(3)Delegation of
				authority; staffingThe Administrator shall delegate to the
				Director such authority and provide such additional staff as are necessary to
				carry out this section.
						(c)Duties
						(1)In
				generalIn carrying out this section, the Administrator, acting
				through the Director, shall—
							(A)assist and support
				the implementation of the Comprehensive Plan;
							(B)provide funding
				and make grants for implementation of the Comprehensive Plan and projects,
				programs, and studies consistent with the priorities of the Comprehensive
				Plan;
							(C)promote innovative
				methodologies and technologies that are cost-effective and consistent with the
				identified goals and objectives of the Comprehensive Plan and Environmental
				Protection Agency permitting processes;
							(D)coordinate the
				major functions of the Federal Government relating to the implementation of the
				Comprehensive Plan, including projects, programs, and studies for—
								(i)water quality
				improvements;
								(ii)wetland,
				riverine, and estuary restoration and protection;
								(iii)nearshore
				restoration and protection; and
								(iv)endangered
				species recovery;
								(E)coordinate the
				research and planning projects authorized under this section with activities of
				Federal agencies, State agencies, Indian tribes, institutions of higher
				education, and the Science Panel of the Puget Sound Partnership, including
				conducting or commissioning studies considered to be necessary by the Science
				Panel for strengthened implementation of the Comprehensive Plan;
							(F)track progress
				toward meeting the identified goals and objectives of the Comprehensive Plan
				by—
								(i)implementing and
				supporting a project, program, and study monitoring system consistent with the
				performance management system used by the Puget Sound Partnership; and
								(ii)coordinating,
				managing, and reporting environmental data relating to Puget Sound in a manner
				consistent with methodologies used by the Puget Sound Partnership, including,
				to the maximum extent practicable, making such data and reports on such data
				available to the public, including on the Internet, in a timely manner;
								(G)coordinate
				projects, programs, and studies for the protection of Puget Sound, the Strait
				of Georgia, and the Strait of Juan de Fuca with Canadian authorities;
				and
							(H)collect and make
				available to the public, including on the Internet, publications and other
				forms of information relating to the environmental quality of Puget
				Sound.
							(2)Implementation
				methodsThe Administrator, acting through the Director, may enter
				into interagency agreements, make intergovernmental personnel appointments,
				provide funding, provide grants, and use other available methods in carrying
				out the duties of the Director under this subsection.
						(d)Puget Sound
				Program Advisory Council
						(1)In
				generalThere is established a council, to be known as the
				Puget Sound Program Advisory Council, to provide advice to the
				Administrator on the implementation of the identified goals and objectives of
				the Comprehensive Plan.
						(2)CompositionThe
				Council shall consist of—
							(A)a Federal agency
				board consisting of—
								(i)representatives of
				appropriate Federal agencies that may affect or implement projects or programs
				identified in the Comprehensive Plan;
								(ii)the Executive
				Director of the Puget Sound Partnership; and
								(iii)the Director,
				who shall serve as Chairperson of the Federal agency board; and
								(B)an
				intergovernmental board consisting of the members of the Leadership Council and
				the Ecosystem Coordination Board of the Puget Sound Partnership.
							(3)MeetingsThe
				Council shall meet at least twice per year—
							(A)to assess the
				progress of the Office in meeting the identified goals and objectives of the
				Comprehensive Plan;
							(B)to identify
				improvements to meeting the identified goals and objectives of the
				Comprehensive Plan; and
							(C)to assess Federal
				agency budget needs to implement the Comprehensive Plan.
							(4)Compensation of
				membersA member of the Council shall serve without
				compensation.
						(5)Travel
				expensesSubject to the availability of appropriations, the
				Administrator shall reimburse a member of the Council for travel expenses,
				including per diem in lieu of subsistence, at rates authorized for an employee
				of a Federal agency under subchapter I of chapter 57 of title 5, United States
				Code, while away from home or the regular place of business of the member in
				performance of services for the Council.
						(e)Implementation
				of the comprehensive plan
						(1)In
				generalThe Administrator, acting through the Director, in
				consultation with the Puget Sound Partnership, shall carry out projects,
				programs, and studies to implement the Comprehensive Plan.
						(2)Priority
				projects, programs and studiesThe Administrator shall give
				special emphasis to projects, programs, and studies that are identified as
				priorities by the Puget Sound Partnership in the Comprehensive Plan.
						(3)GrantsThe
				Administrator, acting through the Director, may provide grants for projects,
				programs, and studies to implement the Comprehensive Plan, including—
							(A)a comprehensive
				grant, in an amount equal to 50 percent of the funds made available to carry
				out this subsection for a fiscal year, to the Puget Sound Partnership
				for—
								(i)use in managing
				the implementation of the Comprehensive Plan; and
								(ii)allocation by the
				Puget Sound Partnership for projects, programs, and studies prioritized in the
				Comprehensive Plan; and
								(B)other grants, in
				an aggregate amount equal to 50 percent of the funds made available to carry
				out this subsection for a fiscal year, to State and regional water pollution
				control agencies and entities, federally recognized Indian tribes, State
				coastal zone management agencies, local governments, other public or nonprofit
				private agencies, institutions, or organizations for use in implementing
				specific projects, programs, and studies identified in the Comprehensive
				Plan.
							(4)Federal
				shareThe Federal share of the cost of a project, program, or
				study carried out under this subsection shall be—
							(A)not more than 50
				percent of the cost of a project, program, or study; or
							(B)up to 100 percent
				of the cost of a project, program, or study if the project, program, or study
				is located in or specifically affects a community that meets the affordability
				criteria for distressed communities established by the State in which the
				community is located, if such criteria are established after public review and
				comment.
							(5)Form of
				non-Federal shareThe non-Federal share of the cost of any
				project, program, or study funded under this subsection shall be provided from
				non-Federal sources.
						(f)Annual budget
				planThe President, as part of the annual budget of the Federal
				Government, shall submit information regarding each Federal agency involved in
				Puget Sound protection and restoration, including—
						(1)an interagency
				crosscut budget that displays for each Federal agency—
							(A)amounts obligated
				for the preceding fiscal year for protection and restoration projects,
				programs, and studies relating to Puget Sound;
							(B)the estimated
				budget for the current fiscal year for protection and restoration projects,
				programs. and studies relating to Puget Sound; and
							(C)the proposed
				budget for protection and restoration projects, programs, and studies relating
				to Puget Sound; and
							(2)a description and
				assessment of the Federal role in the implementation of the Comprehensive Plan
				and the specific role of each Federal agency involved in Puget Sound protection
				and restoration, including specific projects, programs, and studies conducted
				or planned to achieve the identified goals and objectives of the Comprehensive
				Plan.
						(g)ReportNot
				later than 1 year after the date of enactment of this section and biennially
				thereafter, the Administrator and the Executive Director of the Puget Sound
				Partnership shall jointly submit to Congress a report that—
						(1)summarizes the
				progress made in implementing the Comprehensive Plan and progress toward
				achieving the identified goals and objectives described in the Comprehensive
				Plan;
						(2)summarizes any
				modifications to the Comprehensive Plan in the period covered by the
				report;
						(3)incorporates
				specific recommendations concerning the implementation of the Comprehensive
				Plan; and
						(4)summarizes the
				roles and progress of each Federal agency that has jurisdiction in the Puget
				Sound watershed toward meeting the identified goals and objectives of the
				Comprehensive Plan.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $125,000,000 for each of fiscal years
				2010 through 2015, to remain available until
				expended.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Puget Sound Recovery Act of
			 2010.
		2.Puget
			 soundTitle I of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:
			
				123.Puget sound
					(a)DefinitionsIn
				this section:
						(1)Annual priority
				listThe term annual priority list means the annual
				priority list compiled under subsection (d).
						(2)Comprehensive
				planThe term comprehensive plan means—
							(A)the Puget Sound Action
				Agenda, a comprehensive conservation and management plan approved under section
				320; and
							(B)any amendments to that
				plan.
							(3)Executive
				DirectorThe term Executive Director means the
				Executive Director of the Puget Sound Partnership.
						(4)Puget Sound Federal
				CaucusThe term Puget Sound Federal Caucus means the
				caucus composed of—
							(A)the 13 Federal agencies
				that signed a memorandum of understanding on November 17, 2008, to establish a
				collaborative effort among Federal agencies to better integrate, organize, and
				align Federal efforts in the Puget Sound ecosystem with the comprehensive plan;
				and
							(B)such other Federal
				agencies as the Administrator determines to be appropriate.
							(5)Puget Sound
				PartnershipThe term Puget Sound Partnership means
				the agency of the State of Washington, together with associated councils,
				boards, panels, and caucuses, that is—
							(A)formed under authority of
				State law for the purpose of protecting and restoring Puget Sound; and
							(B)designated as the
				management conference under section 320.
							(6)Puget Sound
				tribeThe term Puget Sound tribe means any of the
				federally recognized Indian tribes within the Puget Sound Basin.
						(7)Regional
				AdministratorThe term Regional Administrator means
				the Regional Administrator for Region 10 of the Environmental Protection
				Agency.
						(b)Delegation of
				authority; staffingThe Administrator shall delegate to the
				Regional Administrator such authority, and provide such additional staff, as
				are necessary to carry out this section.
					(c)Duties
						(1)In
				generalIn carrying out this section, the Administrator, acting
				through the Regional Administrator, shall—
							(A)carry out the duties
				assigned to the Administrator under section 320 as a member of the management
				conference under that section;
							(B)assist in the development
				and evaluation of the annual priority list;
							(C)provide funding for
				activities, projects, programs, and studies identified in the annual priority
				list as necessary to meet the goals and objectives of the comprehensive
				plan;
							(D)promote innovative
				methodologies and technologies that are cost-effective and able to meet the
				identified goals and objectives of the comprehensive plan and Environmental
				Protection Agency permitting processes;
							(E)coordinate the major
				functions of the Federal Government relating to the implementation of the
				comprehensive plan, including activities, projects, programs, and studies
				for—
								(i)water quality
				improvements;
								(ii)wetland, riverine, and
				estuary restoration and protection;
								(iii)nearshore restoration
				and protection;
								(iv)adaptation to climate
				change;
								(v)critical land protection
				or acquisitions; and
								(vi)endangered species
				recovery;
								(F)coordinate the scientific
				research projects authorized under this section with the activities of Federal
				agencies, State agencies, Indian tribes, institutions of higher education, and
				the Science Panel of the Puget Sound Partnership, including conducting or
				commissioning studies proposed by the Science Panel and included in the annual
				priority list;
							(G)assist the Puget Sound
				Partnership in tracking progress toward meeting the identified goals and
				objectives of the comprehensive plan by—
								(i)providing information to
				the performance management system used by the Puget Sound Partnership for the
				purpose of tracking progress; and
								(ii)coordinating, managing,
				and reporting environmental data relating to Puget Sound in a manner consistent
				with methodologies used by the Puget Sound Partnership, including, to the
				maximum extent practicable, making such data and reports on such data available
				to the public, including on the Internet, in a timely manner; and
								(H)coordinate activities,
				projects, programs, and studies for the protection of Puget Sound, the Strait
				of Georgia, and the Strait of Juan de Fuca with Canadian authorities.
							(2)Implementation
				methodsThe Administrator, acting through the Regional
				Administrator, may enter into interagency agreements, make or facilitate
				intergovernmental personnel appointments, provide funding, provide grants, and
				use other available methods in carrying out the duties of the Administrator
				under this subsection.
						(d)Annual priority
				list
						(1)In
				generalAfter providing for public comment and review, the Puget
				Sound Partnership shall annually compile a priority list identifying the
				intended uses of the amounts made available for grants under subsection
				(e).
						(2)InclusionsThe
				annual priority list shall include—
							(A)a prioritized list of
				specific activities, projects, programs, and studies that will meet the goals
				and objectives of the approved comprehensive plan;
							(B)information on the
				activities, projects, programs, and studies to be supported, including a
				description of—
								(i)the terms of financial
				assistance; and
								(ii)the communities to be
				served; and
								(C)the criteria and methods
				established by the Puget Sound Partnership for selection of activities,
				projects, programs, and studies.
							(3)Approval
							(A)In
				generalNotwithstanding any other provision of this Act, the
				identification and determination of the priority of activities, projects,
				programs, and studies shall be—
								(i)made by the Puget Sound
				Partnership, in consultation with the Puget Sound Federal Caucus; and
								(ii)be subject to approval
				by the Administrator.
								(B)Priority
				listApproval by the Administrator of the annual priority list
				shall be based on a determination of whether the projects listed advance the
				goals and objectives of the approved comprehensive plan.
							(C)Failure of
				Administrator to respondIf, by the date that is 90 days after
				the date of submission to the Administrator of an annual priority list by the
				Puget Sound Partnership, the Administrator fails to respond to the submission
				in writing, the annual priority list shall be considered to be approved.
							(4)Failure to compile
				listIf, for any year, the Puget Sound Partnership fails to
				compile an annual priority list in accordance with paragraph (1), the
				Administrator shall compile a priority list for that year that includes—
							(A)activities and projects
				that advance the goals and objectives of the approved comprehensive plan;
				and
							(B)any identified activities
				and projects from previously approved priority lists that have not yet been
				funded.
							(e)Implementation of
				comprehensive plan
						(1)In
				generalThe Administrator, acting through the Regional
				Administrator, may provide grants for activities, projects, programs, and
				studies to implement the comprehensive plan.
						(2)FundingIn
				providing funding under this subsection, the Administrator shall use—
							(A)the greater of $5,000,000
				or 7.5 percent of the funds made available under this section to provide a
				comprehensive grant to the Puget Sound Partnership for use in—
								(i)tracking the
				implementation of the comprehensive plan;
								(ii)monitoring environmental
				outcomes;
								(iii)updating the
				comprehensive plan;
								(iv)developing the annual
				priority list; and
								(v)performing other
				administrative activities relating to the management and implementation of the
				comprehensive plan;
								(B)not more than 5 percent
				of the funds made available under this section to carry out the
				responsibilities of the Administrator under this section;
							(C)not less than the greater
				of $3,000,000 or 5 percent of the funds made available under this section to
				implement cooperative agreements or provide grants to Puget Sound tribes to
				carry out specific activities, projects, programs, or studies identified in the
				annual priority list; and
							(D)the remainder of the
				funds made available under this section to provide grants for use in
				implementing specific activities, projects, programs, or studies identified in
				the annual priority list to—
								(i)State or regional
				agencies or entities;
								(ii)local governments;
				or
								(iii)other public or
				nonprofit agencies, institutions, or organizations.
								(3)Conditions for grant
				eligibility
							(A)In
				generalAn entity shall be eligible for funding under paragraph
				(2)(C) only if funds will be used for projects and activities that are—
								(i)identified in the annual
				priority list; and
								(ii)advance the goals and
				objectives of the approved comprehensive plan.
								(B)Eligibility of State
				agenciesIf the Administrator implements a competitive process to
				provide awards under this subsection, the State of Washington (including all
				agencies and departments of the State) shall be eligible to participate in the
				process.
							(C)Measurable outcomes,
				benchmarks, targetsThe Administrator shall provide grants under
				paragraph (2) if, in the judgment of the Administrator, the Puget Sound
				Partnership has defined and adopted the measurable outcomes, near-term
				benchmarks, and long-term targets that are necessary to meet the goals and
				objectives of the comprehensive plan.
							(4)DistributionNot
				later than 180 days after the date on which funds are made available to carry
				out this section, the Administrator shall obligate all funds made available for
				grants under paragraph (2).
						(5)Failure to
				distributeIf all funds made available for grants under paragraph
				(2) are not obligated by the date specified in paragraph (4), the Administrator
				shall promptly submit to the appropriate committees of the Senate and the House
				of Representatives a report that—
							(A)describes the reasons for
				the failure to obligate the funds; and
							(B)provides a date certain
				by which all funds will be distributed.
							(6)Federal
				shareThe Federal share of the cost of a project, program, or
				study carried out under this subsection shall be—
							(A)not more than 75 percent
				of the annual aggregate costs of the activities described in paragraph (2)(A);
				or
							(B)not more than 50 percent
				of the cost of an activity project, program, or study funded under paragraph
				(2)(C).
							(7)Form of non-Federal
				shareThe non-Federal share of the cost of any project, program,
				or study funded under this subsection shall be provided from non-Federal
				sources.
						(f)Annual budget
				planThe President, as part of the annual budget of the Federal
				Government, shall submit information regarding each Federal agency involved in
				Puget Sound protection and restoration, including—
						(1)an interagency crosscut
				budget that describes for each Federal agency—
							(A)amounts obligated for the
				preceding fiscal year for protection and restoration activities, projects,
				programs, and studies relating to Puget Sound;
							(B)the estimated budget for
				the current fiscal year for protection and restoration activities, projects,
				programs, and studies relating to Puget Sound; and
							(C)the proposed budget for
				protection and restoration activities, projects, programs, and studies relating
				to Puget Sound; and
							(2)a description and
				assessment of the Federal role in the implementation of the comprehensive plan
				and the specific role of each Federal agency involved in Puget Sound protection
				and restoration, including specific activities, projects, programs, and studies
				conducted or planned to achieve the identified goals and objectives of the
				comprehensive plan.
						(g)ReportNot
				later than 1 year after the date of enactment of this section and biennially
				thereafter, the Administrator and the Executive Director of the Puget Sound
				Partnership shall jointly submit to Congress a report that—
						(1)summarizes the progress
				made in implementing the comprehensive plan and progress toward achieving the
				identified goals and objectives described in the comprehensive plan;
						(2)summarizes any
				modifications to the comprehensive plan during the period covered by the
				report;
						(3)incorporates specific
				recommendations concerning the implementation of the comprehensive plan;
						(4)summarizes the roles and
				progress of each Federal agency that has jurisdiction in the Puget Sound
				watershed toward meeting the identified goals and objectives of the
				comprehensive plan; and
						(5)includes any other
				information determined to be relevant by the Administrator or the Executive
				Director.
						(h)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to the
				Administrator to carry out this section $90,000,000 for each of fiscal years
				2011 through 2015, to remain available until expended.
						(2)EligibilityThe
				Puget Sound Partnership shall not receive any funding pursuant to section 320
				for any fiscal year in which the Puget Sound Partnership receives funding under
				subsection
				(e)(2)(A).
						.
		Amend the title so as to read:
	 A bill to amend the Federal Water Pollution Control Act to provide for
	 implementation of the Puget Sound comprehensive conservation and management
	 plan, and for other purposes..
	
		September 16, 2010
		Reported with an amendment and an amendment to the
		  title
	
